PER CURIAM:
Claimant was operating his 1981 Chevrolet automobile in a westerly direction on February 1, 1985, between 8:00 and 9:00 p.m. on MacCorkle Avenue at 58th Street, Kanawha City, when the automobile struck the concrete curb of the median. Claimant originally filed the claim with the respondent being the West Virginia Court of Claims. The Court, on its own motion, amended the style of the claim designating Department *98of Highways as respondent. Claimant was alone in his vehicle and proceeding west when this incident occurred. The impact with the curb resulted in damage to the tire of the vehicle in the amount of $54.38.
Claimant testified that, at the time of the incident, it was dark and the pavement was dry. He was proceeding at approximately 40 to 45 miles an hour to Kanawha City. He stated that, at this point, there is a turn lane. He inadvertently drove the vehicle into the turn lane and proceeded to drive into the curb of the median strip which was beyond the intersection. Claimant alleges negligence on the part of the respondent in failing to taper off this section of the curb of the median which has deteriorated. The corresponding curb on the alternate side of the median has been tapered off. The section of the curb which claimant's vehicle struck is missing a big chunk of concrete.
The record discloses that claimant was proceeding in the wrong lane of traffic and struck the curb of the median; and that the accident was not caused by the negligence of the respondent. Accordingly, the Court is of the opinion to, and does, disallow the claim.
Claim disallowed.